Case 17-08466        Doc 48     Filed 10/15/18     Entered 10/15/18 09:25:46          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17 B 08466
         Markas Bowden

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/17/2017.

         2) The plan was confirmed on 06/29/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 10/19/2017, 05/17/2018.

         5) The case was Dismissed on 08/02/2018.

         6) Number of months from filing to last payment: 14.

         7) Number of months case was pending: 19.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-08466             Doc 48         Filed 10/15/18    Entered 10/15/18 09:25:46                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                    $2,425.00
           Less amount refunded to debtor                                  $0.00

 NET RECEIPTS:                                                                                            $2,425.00


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $2,314.97
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                                $110.03
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $2,425.00

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal      Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 Ad Astra Recovery Serv                  Unsecured         421.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for     Unsecured           0.00        476.69          476.69           0.00       0.00
 American InfoSource LP as agent for     Unsecured         711.00      1,634.74        1,634.74           0.00       0.00
 Asset Acceptance LLC                    Unsecured           0.00           NA              NA            0.00       0.00
 CAPITAL ONE BANK USA N                  Unsecured         823.00           NA              NA            0.00       0.00
 City Of Chicago                         Unsecured           0.00      1,706.89        1,706.89           0.00       0.00
 City of Chicago Department of Revenue   Unsecured      6,000.00       9,279.07        9,279.07           0.00       0.00
 Dependon Collection Service, Inc        Unsecured           0.00           NA              NA            0.00       0.00
 ESCALLATE LLC                           Unsecured           0.00           NA              NA            0.00       0.00
 Illinois Bell Telephone Company         Unsecured         514.00           NA              NA            0.00       0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00      1,688.11        1,688.11           0.00       0.00
 Illinois Dept of Revenue 0414           Priority          600.00      3,249.31        3,249.31           0.00       0.00
 Illinois Tollway                        Unsecured      1,500.00       2,351.95        2,351.95           0.00       0.00
 InSolve Recovery, LLC                   Unsecured         977.00           NA              NA            0.00       0.00
 Internal Revenue Service                Unsecured      6,000.00       7,113.99        7,113.99           0.00       0.00
 Internal Revenue Service                Priority       2,500.00     10,884.31        10,884.31           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         738.00        738.67          738.67           0.00       0.00
 Jefferson Capital Systems LLC           Unsecured         589.00        589.71          589.71           0.00       0.00
 Medical Payment Data                    Unsecured         250.00           NA              NA            0.00       0.00
 MIDWST RCVRY                            Unsecured         350.00           NA              NA            0.00       0.00
 MIRAMEDRG                               Unsecured         227.00           NA              NA            0.00       0.00
 Municipal Collections Of America        Unsecured      3,000.00       3,220.00        3,220.00           0.00       0.00
 Municipal Collections Of America        Unsecured           0.00        570.00          570.00           0.00       0.00
 Nicor Gas                               Unsecured           0.00        903.90          903.90           0.00       0.00
 Sullivan Urgent Aid Centers Ltd         Unsecured           0.00        340.00          340.00           0.00       0.00
 TCF - Corporate                         Unsecured           0.00           NA              NA            0.00       0.00
 Village of Evergreen Park               Unsecured         250.00           NA              NA            0.00       0.00
 Village of Matteson                     Unsecured         200.00           NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 17-08466        Doc 48      Filed 10/15/18     Entered 10/15/18 09:25:46             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00               $0.00             $0.00
        Domestic Support Ongoing                              $0.00               $0.00             $0.00
        All Other Priority                               $14,133.62               $0.00             $0.00
 TOTAL PRIORITY:                                         $14,133.62               $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                             $30,613.72               $0.00             $0.00


 Disbursements:

         Expenses of Administration                             $2,425.00
         Disbursements to Creditors                                 $0.00

 TOTAL DISBURSEMENTS :                                                                       $2,425.00


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 10/15/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
